40.93 (Rev. 11/13) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Tennessee

In the Matter of the Search of

)

(Briefly describe the property to be searched )
)

)

or identify the person by name and address) Case No. — 1:18-Mu- { re) \)

INFORMATION ASSOCIATED WITH E-MAIL ADDRESSES
karim.mastergroup@gmail.com; rak.mgusa@gmail.com; rahim.mgusa@gmail.com;
kmsadruddin@gmail.com; tak.tmd@gmail.com; and kms.mastergroup@gmail.com )
THAT ARE STORED AT PREMISES CONTROLLED BY SERVICE PROVIDER )

GOOGLE LLC
SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attomey for the government requests the search
of the following person or property located in the _Northern  —_—District of ee California

(identify the person or describe the Property to be searched and give its location):

Gmail accounts assigned to Karim Sadruddin and Rahim Sadruddin, respectively karim.mastergroup@gmail.com;
rak.mgusa@gmail.com: rahim.mgusa@gmail.com; kmsadruddin@gmail.com; rak.tmd@gmail.com; and
kms.mastergroup@gmail.com, as described more fully in Attachment A of the Affidavit attached to this Application.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
Evidence of violations of 18 U.S.C. §§ 1040 & 371 & 1343 as described more fully in Affidavit attached to this Application.

Pursuant to 18 U.S.C. § 2705, Google is not to divulge the existence of this warrant to anyone, including the account holder
or holders, as there is reason to believe that notification of the existence of the warrant may have an adverse effect on the
integrity of the investigation and could lead to the loss or destruction of evidence.

J \/ Sc
YOU ARE COMMANDED to execute this warrant on or before _/ 0 / 3} a (not to exceed 14 days)

Kin the daytime 6:00 a.m. to 10:00 p.m. (Jat any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
Property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory

as required by law and promptly return this warrant andinventoryto _—Honorable Magistrate Judge Susan K. lee
(United States Magistrate Judge)

Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 US.C,
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
O for. days (not to exceed 30) O1 until, the facts justifying, the later spegifis dateof

 

of / LL geo d
Pawandtineiomst: (O/) 318 C2 /0-Obam. FZ Jn he _
f / "eer Judge’s signature”
City and state: Chattanooga, TN ee _ Honorable Magistrate Judge Susan K. Lee /

 

 

Printed name and title
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

 

 

 

 

Return
Case No.: Date Ve time,warrant executed: Copy of warrant and inventory left with:
118Ms- 00 fey {(8  IF3O tant hed via Cycle CESS
f

 

Inventory made in the presence of be

ec hl eee lac

 

Inventory of the property taken and name of any person(s) seized:

Gaia: / Contier’ data Fron Janvery AOf 7 - Detabcr ZO I
For Ke Pilloewreng BCCererAS |

Sak. AG¢S a , harresr, Was Ker GOO ) PAK, Lond,
Kusadsr vdeo

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.

Date: OB [30 LE Key oo
Executing officer'sstefature

_ Speera/ liga Lars 4. Schwa 7-2

Printed name and title

‘F

o

 

 

 
Google LLC , : , USLawEnforcement@google.com
1600 Amphitheatre Parkway
Mountain View, California 94043 : www.google.com

10/30/18

Special Agent Lars Erik Schvartz
DHS OIG Investigations
DHS- OIG INV, 245 Murray Lane SW, MS 0305, Attn: SA Lars Erik Schvartz

Washington, DC 20528

Re: Search Warrant dated October 18, 2018 (Google Ref. No. 2129639)
Case No. 1:18-MJ-100

Dear Special Agent Schvartz:

Pursuant to the Search Warrant issued in the above-referenced matter, we have conducted
a diligent search for documents and information accessible on Google’s systems that are
responsive to your request. Our response is made in accordance with state and federal law,
including the Electronic Communications Privacy Act. See 18 U.S.C. § 2701 et seq.

Accompanying this letter is responsive information to the extent reasonably accessible
from our system associated with the Google account(s), RAK. MGUSA,
KARIM. MASTERGROUP, RAK.TMD, KMSADRUDDIN, as specified in the Search Warrant. We
have also included a signed Certificate of Authenticity which includes a list of hash values that
correspond to each file contained in the production. Google may not retain a copy of this
production but does endeavor to keep a list of the files and their respective hash values. To the
extent any document provided herein contains information exceeding the scope of your request,
protected from disclosure or otherwise not subject to production, if at all, we have redacted such
information or removed such data fields.

Regarding your attached legal request, after a diligent search and reasonable inquiry, we
have found no records for any Google account-holder(s) identified as RAHIM. MGUSA,
KMS.MASTERGROUP, as specified in your request. Therefore, we do not have documents
responsive to your request.

Please note that Google Wallet service data is under the control of Google Payment
Corporation. Any request for such data must be specifically addressed to Google Payment
Corporation and can be served through the email address googlepayments@google.com.

Finally, in accordance with Section 2706 of the Electronic Communications Privacy Act,
Google may request reimbursement for reasonable costs incurred in processing your request.

Regards,

Aamir Hasnat
Google Legal Investigations Support
 

Google LLC USLawEnforcement@google.com
1600 Amphitheatre Parkway
Mountain View, California 94043 : www.google.corri

CERTIFICATE OF AUTHENTICITY

I hereby certify:

1. Iam employed by Google LLC ("Google"), located in Mountain View, California. I am
authorized to submit this affidavit on behalf of Google. I have personal knowledge of the
following facts, except as noted, and could testify competently thereto if called as a witness.

2. I am qualified to authenticate the records because I am familiar with how the records
were created, managed, stored and retrieved.

3. Google provides Internet-based services.

4. Attached is a true and correct copy of records pertaining to the Google account-holder(s)
identified with account(s) RAK. MGUSA, KARIM. MASTERGROUP, RAK.TMD,
KMSADRUDDIN, with Google Ref. No. 2129639 (“Document”). Accompanying this Certificate
of Authenticity as Attachment A is a list of hash values corresponding to each file produced in
response to the Search Warrant.

5. The Document is a record made and retained by Google. Google servers record this data
automatically at the time, or reasonably soon after, it is entered or transmitted by the user, and this
data is kept in the course of this regularly conducted activity and was made by regularly

conducted activity as a regular practice of Google.

6. The Document is a true duplicate of original records that were generated by Google’s
electronic process or system that produces an accurate result. The accuracy of Google’s
electronic process and system is regularly verified by Google.

7. Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true
and correct to the best of my knowledge.

__/s Aamir Hasnat Date: 10/30/18
(Signature of Records Custodian)

Aamir Hasnat
(Name of Records Custodian)
